                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANNA MARIE THOMAS,

                         Plaintiff,
                                                                CIVIL ACTION
        v.                                                      NO. 17-1689

 NANCY A. BERRYHILL,

                         Defendant.


                                            ORDER

       AND NOW, this 16th day of April 2019, upon careful consideration of the Report and

Recommendation filed by United States Magistrate Judge David R. Strawbridge (Doc. No. 16)

and upon independent review of the briefs filed by the parties, it is hereby ORDERED that:

       1. The Report and Recommendation (Doc. No. 16) is APPROVED and ADOPTED;

       2. Plaintiff’s request for review is DENIED; and

       3. The Clerk of Court shall mark this case closed for statistical purposes.

                                                    BY THE COURT:



                                                    / s/ J oel H. S l om sk y
                                                    JOEL H. SLOMSKY, J.
